In case No. 91AP-1412, appellant, Ohio Council 8 of AFSCME, seeks a declaratory judgment based upon constitutional issues, which is a proper action for declaratory judgment under R.C. Chapter 2721 and Franklin Cty. Law Enforcement Assn. v.Fraternal Order of Police, Capital City Lodge No. 9 (1991),59 Ohio St.3d 167, 572 N.E.2d 87. The trial court erroneously dismissed this action as not being cognizable in declaratory judgment. The majority affirms by, in effect, making the declaration sought by appellant and finding that no constitutional rights of appellant have been affected. Such a declaration of rights should be initially made by the trial court, even if it be correct. The judgment should be reversed and the cause remanded for a proper declaratory judgment.
In case No. 91AP-1413, I concur in the majority opinion and judgment of affirmance, since the SERB order involved is not appealable under Five-Cty. Joint Juvenile Detention Ctr. v.State Emp. Relations Bd. (1991), 57 Ohio St.3d 4,565 N.E.2d 546.